 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10            FREDERICK PHILIP MADRID,                     CASE NO. C19-1710JLR

11                                Plaintiff,               ORDER OF REFERENCE
                    v.
12
              LUCAS ADKINS, et al.,
13
                                  Defendants.
14

15            This action is assigned to the Honorable James L. Robart, United States District

16   Judge. All future documents filed in this case must bear the cause number

17   C19-1710JLR-TLF. The court has reviewed the files and records herein and determined

18   that certain pretrial matters are appropriate to refer to a Magistrate Judge as described

19   below.

20            Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

21   refers to Magistrate Judge Theresa Fricke all motions to amend or supplement the

22   pleadings under Federal Rule of Civil Procedure 15 and all motions related to discovery


     ORDER - 1
 1   disputes, including but not limited to motions to compel discovery, motions for a

 2   protective order related to discovery, and motions related to issues of privilege. See 28

 3   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

 4   Procedure 72(a) governs any objections to Magistrate Judge Theresa Fricke’s rulings

 5   concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a); Local

 6   Rules W.D. Wash. MJR 3(b).

 7          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

 8   also hereby refers to Magistrate Judge Theresa Fricke for preparation of a report and

 9   recommendation all motions (1) for a temporary restraining order pursuant to Federal

10   Rule of Civil Procedure 65(b); (2) for judgment on the pleadings pursuant to Federal Rule

11   of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

12   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

13   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

14   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

15   Theresa Fricke files a report and recommendation. See Fed. R. Civ. P. 72(b); Local Rules

16   W.D. Wash. MJR 4(c).

17          Accordingly, the court ORDERS that the above-entitled action is referred to

18   Magistrate Judge Theresa Fricke for the specific purposes and types of motions described

19   herein. The court further DIRECTS and EMPOWERS Magistrate Judge Theresa Fricke

20   //

21   //

22   //


     ORDER - 2
 1   to conduct hearings and make further necessary orders consistent with 28 U.S.C. § 636,

 2   the local rules, and this order.

 3          Dated this 25th day of March, 2020.

 4

 5                                                  A
                                                    JAMES L. ROBART
 6
                                                    United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
